DETAILED ACTION
	This office application is a response to a communication made on 12/28/2020.
Claims 1, 10 and 17 are currently amended.
Claims 2, 11, 18 and 21 are canceled.
Claims 1, 3-10, 12-17, and 19-20 are pending for this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Applicant’s arguments, see remarks on page 9, filed 12/28/2020, with respect to claims 1, 3-10, 12-17, and 19-20 have been fully considered and are persuasive.  The rejection of 35 USC 112 (a)/ (b) has been withdrawn. 

Allowable Subject Matter
Claims 1, 3-10, 12-17, and 19-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record (Specifically Vick, Das Sharma, Suzoki, Frank and Bukland) does not explicitly teaches wherein every node that execute threads of the process agrees on the identity of every other node, so that the entire address space is accessible across all of the nodes via the virtual addresses consistent across all of the nodes.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MAHMUD whose telephone number is (571)270-0385.  The examiner can normally be reached on Mon-Fri 8.00-5.00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 5712723980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GOLAM MAHMUD/Examiner, Art Unit 2458                                                                                                                                                                                                        


/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458